DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/28/2022, to claims 6, 15, 18 acknowledged by Examiner. Additionally, applicant cancelled claims 1-5, 10-11, 17.
Claims 6-9, 12-16, 18-24 are now pending.
Response to Arguments
	
Argument:
	Applicant asserts that the prior art of record does not disclose the new limitations of claims 6 and 15 (Remarks Page 8).
	Examiner’s Response:
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. As seen in the updated rejection below, the prior art of Arsenault provides the relevant teachings of meeting the newly amended claim language of “an inside layer forming a pocket area overlying the central zone for carrying therapeutic materials including hot and/or cold packs, magnetic pack, or a stimulator, the pocket area having superposed pocket zones, one of said zones being divided into two pockets” and “the fabric covering an inner core face provides a pocket area for therapeutic packs, the pocket area including superposed pocket zones, one of said zones being divided into two pockets”. The current presented language is broad when it comes to having “superposed pocket zones” and “said zones being divided into two pockets” which does not aid in overcoming the prior art of Arsenault as a “zone” is essentially just a designated “area”, according to Merriam Webster [https://www.merriam-webster.com/dictionary/zone], which can be designated as seen in Annotated Figure 4 of .

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'. See previously attached/mailed PDFs relating to foreign and NPL references.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 24, the claims recite “the knit fabric”.  There is insufficient antecedent basis for this limitation in the claim as claim 15, from which these depend, has amended “knit fabric” to be “knit fabric shell”.
Regarding claims 15, and 18, the claims recite “the fabric”.  There is insufficient antecedent basis for this limitation in the claim as claim 15, from which these depend, has amended “knit fabric” to be “knit fabric shell”, which for examining purpose will be interpreted to refer to the “knit fabric shell”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Carabelli (US 4627109 A) in further view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1).
Regarding claim 6, Lehman discloses a back brace (Fig 1, Col 1 lines 51-60) comprising a flexible, elastic, elongated panel (primary broad band 4, flexible can be defined as capable of being bent [https://www.dictionary.com/browse/flexible] so the broad band 4 which is bent to encircle the body of a user [Col 1 lines 23-25, Figs 5-10] is considered to be flexible, Col 3 lines 3-22) extending in a longitudinal direction (Fig 1) and adapted to be wrapped about the lumbar region and abdomen (Col 4 lines 35-50, Figs 5-10) comprising a central zone 10,12 (panels 10,12 are located in the middle of the band 4, Fig 1) and outlying zones 26,28,30,32 (the area with strips 26,28,30,32 which are located to the left and right of the panels 10,12 so 
Lehman does not disclose the central zone and outlying zones being substantially completely sheathed by a fabric shell.
Carabelli teaches an analogous back brace 110 (support 110, Col 1 lines 30-38, Fig 7) wherein the analogous central zone (middle of the pad layers 124,126 with the groove 128) and the analogous outlying zones (sides of the pad layers 124 to the left and right of 128, and pads 126a, 126b) are formed as a core (See Figure 8) and substantially completely sheathed by a fabric shell 112 (neoprene fabric cover [Col 3 lines 12-20], neoprene fabric is a double knit fabric [https://www.moodfabrics.com/blog/all-about-neoprene-fabrics/#:~:text=As%20described%20by%20Mood's%20fabric,stain%20resistance%20and%20general%20durability.], Fig 8), one side of the fabric shell 112 serving as an outside layer when the brace 110 is worn (outer facing side as seen in Figure 7), and an inside layer (See Figure 7, side of fabric shell facing inwardly), providing a durable cover that can help reduce wear on the elongated panel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central zone 10, 12 and 
Lehman in view of Carabelli does not disclose wherein the inside layer of the fabric shell 112 forming a pocket area overlying the central zone for carrying therapeutic materials including hot and/or cold packs, magnetic pack, or a stimulator, the pocket area having superposed pocket zones, one of said zones being divided into two pockets.
However, Arsenault teaches an analogous back brace 10 (belt portion 101, paragraph 0008, 0034, Fig 1, Fig 2) wherein the analogous fabric 125 (pack support structure 125, the pack support structure 125 is a fabric or mesh, paragraph 0014, paragraph 0044) covering the analogous inner core face 123 (inner surface 123 of the belt portion 101 [paragraph 0045], belt portion 101 is considered to be a core as defined as the most essential part of anything [https://www.dictionary.com/browse/core] because it is the component of the back support device that stabilizes and supports the back [paragraph 0040]) of the analogous central zone of the brace (See Figure 4) provides and forms a pocket area for carrying therapeutic materials 127 including hot and cold packs (paragraph 0043, Fig 4) (See Annotated Figure 4 below), the pocket area having superposed pocket zones (See Annotated Figure 4, wherein there may be upper and lower pocket zones that are “superposed”, upper zone above the lower zone), thus providing an area to hold packs like hot or cold packs against the lumbosacral region of a user to increase blood flow or reduce inflammation and pain (paragraph 0056) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric 112 covering the inner core face of core 4 (and thus the central zone) as disclosed by Lehman as modified by Carabelli to form a pocket area (See Annotated Figure 4 below) for carrying therapeutic materials 127 as taught by Arsenault in order to provide an area to hold packs like hot or cold packs against the 

    PNG
    media_image1.png
    622
    862
    media_image1.png
    Greyscale

Lehman in view of Carabelli and Arsenault is silent on one of said zones being divided into two pockets. 
However, Arsenault does further teach that the pocket as shown in Figure 4 can have one or more slots to each receive a hot or cold pack 127 (see [0043]), wherein as seen in Figure 4 there are two slots present each holding a pack 127 for a total of two packs 127 present.
Higgins further teaches an analogous device 1 worn on a human for providing therapy through the use of cold packs (See Figures 1-5 and [0013]) wherein the device 1 has an analogous set of two slots 3/4 to hold two packs (See Figure 1 and [0013, 0015]), wherein the slots 3/4 are provided in the form of two separate pocket compartments formed by a stitch line 7 (which forms a separation line 6) that divides the entire lower compartment in half (see [0013, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket area for holding cold packs 127 of Arsenault (See Annotated Figure 4 of Arsenault) as modified into Lehman in view of Carabelli to have separate pockets 3 and 4 separated by center stitch line 7 such that the upper pocket zone and lower pocket zone are divided into two pockets as taught by Higgins (See Annotated Figure 1 and [0013, 0015]) in order to enable the pocket area of Arsenault to be able to hold two cold packs and enable the packs stay in their designated placed slot areas as seen in Figure 4 of Arsenault.

    PNG
    media_image2.png
    755
    735
    media_image2.png
    Greyscale

Regarding claim 8, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention as applied to claim 6 above.
Lehman in view of Carabelli and Arsenault and Higgins discloses wherein the fabric shell 112 (from Carabelli) is knitted fabric (see combination in claim 6 above, the fabric shell 112 (cover) is a knitted fabric as it is a neoprene fabric cover [Col 3 lines 12-20], and neoprene fabric is a double knit fabric [https://www.moodfabrics.com/blog/all-about-neoprene-
Regarding claim 12, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention of claim 6 above.
Lehman further discloses wherein the distal ends 38,40 of the outlying zones 26,28,30,32 have mutually engageable coupling elements 56,54 (Col 3 lines 53-64, Fig 1).
Regarding claim 13, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention of claim 6 above.
Lehman further discloses the back brace having a flat configuration in a free state (Figs 1-4).
Regarding claim 14, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention of claim 6 above.
Lehman further discloses the back brace including an auxiliary elastic belt 6,8 (elastic strip segments 6,8) disposed on an outside of the brace when the brace is configured to be worn (Fig 2, Fig 8, Fig 10), ends 61,61’ of the auxiliary belt 6,8 being attached to the brace adjacent to the distal ends 38,40 of the brace (the fastening means 69,71 of the elastic strips 6,8 engage with patch portions 72,73 including end sections of the patch portions 72,73 close to the distal ends 38,40 of the brace).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Carabelli (US 4627109 A) in view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in further view of Johnson (US 3717143 A).
Regarding claim 7, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention of claim 6 above.
Lehman further discloses wherein the central zone 10,12 has a plurality of stays 22,24,50,52 attached thereto and oriented generally transverse to the longitudinal direction (Col 3 lines 10-16, 50-53, Fig 2).

However, Johnson discloses an analogous back brace 10 (support 10, the support is used in the lumbo-sacral region of the back [Col 2 lines 58-64], Fig 1, Fig 2) wherein the analogous stays 38 (Fig 3) are semi-rigid (Col 4 lines 55-57) providing the ability to limitedly flex when the user sits or bends (Col 4 lines 57-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stays as disclosed by Lehman in view of Carabelli and Arsenault and Higgins to be semi-rigid as taught by Johnson in order to provide the ability to limitedly flex when the user sits or bends (Johnson Col 4 lines 57-58).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Carabelli (US 4627109 A) in view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in further view of Zieglauer (DE 212010000006 U1).
Regarding claim 9, Lehman in view of Carabelli and Arsenault and Higgins discloses the invention as applied to claim 6 above. 
Lehman in view of Carabelli and Arsenault and Higgins does not disclose wherein the knitted fabric shell includes filaments containing antimicrobial silver. 
However, Zieglauer teaches an analogous back support 1 (orthopedic device 1, paragraph 0049, Fig 2) wherein the analogous knitted fabric shell (casing 8, paragraph 0093) includes a filaments containing antimicrobial silver (paragraph 0093) providing antibacterial characteristics to the shell (paragraph 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted fabric shell 112 as disclosed by Lehman in view of Carabelli and Arsenault and Higgins to contain antimicrobial silver filaments as taught by Zieglauer in order to provide antibacterial characteristics to the fabric shell 112 (Zieglauer paragraph 0093).
Claims 15, 19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Johnson (US 3717143 A) in further view of Carabelli (US 4627109 A) in further view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1).
Regarding claim 15, Lehman discloses a back brace (Fig 1, Col 1 lines 51-60) comprising a flexible and elastic elongated panel 4,6,8 (primary broad band 4, secondary elastic strips 6,8, flexible can be defined as capable of being bent [https://www.dictionary.com/browse/flexible] so the broad band 4 and secondary elastic strips 6,8 which is bent to encircle the body of a user [Col 1 lines 23-25, Figs 5-10] are considered to be flexible, Col 3 lines 3-22,68) extending in a longitudinal direction (Figs 1-2) and adapted to be wrapped about the lumbar region and abdomen (Col 4 lines 35-50, Figs 5-10) comprising a core 4 (primary broad band 4, a core can be defined as the most essential part of anything so the primary broad band which is the provides the primary restraining force [Col 1 lines 51-54] is considered to be a core) with a central zone 10,12 (panels 10,12 are located in the middle of the band 4, Fig 1) and outlying zones 26,28,30,32 (the area with strips 26,28,30,32) on opposite edges of the central zone 10,12 (Col 3 lines 16-23, Fig 1) and extending to distal ends of the brace (See Figure 2 wherein zones 26/28/30/32 extend to distal ends 38/40), the central zone 10,12 having a plurality of stays 22,24,50,52 attached thereto and oriented generally transverse to the longitudinal direction (Col 3 lines 10-16, 50-53, Fig 2), the outlying zones each having elastic strip portions 26,28,30,32 lying along directions that are skewed relative to the longitudinal direction such that when the brace is in a worn state, the strips 26,28,30,32 on each side of the central zone 10,12 are oriented upwardly (strips 26,30) and downwardly (strips 28,32) with increasing proximity to the central zone 10,12 (Fig 1, Fig 6) the core 4 having an inner face (the side of the band 4 facing a user when worn, Fig 1) and an outer face (the side of the band facing away from a user when worn, Fig 2, Fig 8) with reference to the worn state.
Lehman does not disclose wherein the stays are semi-rigid. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stays as disclosed by Lehman to be semi-rigid as taught by Johnson in order to provide the ability to limitedly flex when the user sits or bends (Johnson Col 4 lines 57-58).
Lehman in view of Johnson does not disclose wherein said core being substantially completely covered by a knit fabric shell.
However, Carabelli teaches an analogous back brace 110 (support 110, Col 1 lines 30-38, Fig 7) wherein the analogous core (pads 124,126, a core can be defined as the central, innermost or most essential part of anything [https://www.dictionary.com/browse/core] so the pads 124,126 which are located in the center of the brace [Col 3 lines 8-16] is considered to be a core) being substantially completely covered by a knit fabric shell 112 (neoprene fabric [Col 3 lines 12-20], Figs 7-8, neoprene fabric is a double knit fabric [https://www.moodfabrics.com/blog/all-about-neoprene-fabrics/#:~:text=As%20described%20by%20Mood's%20fabric,stain%20resistance%20and%20general%20durability.]) (See Figures 7-8 wherein the core 124/126 is completely substantially covered by this fabric) providing a durable cover that can help reduce wear on both sides of the core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core 4 as disclosed by Lehman as modified by Johnson to be completely substantially covered by a knit fabric as taught by Carabelli in order to provide a durable cover that can help reduce wear on both sides of the core.

However, Arsenault teaches an analogous back brace 10 (belt portion 101, paragraph 0008, 0034, Fig 1, Fig 2) wherein the analogous fabric 125 (pack support structure 125, the pack support structure 125 is a fabric or mesh, paragraph 0014, paragraph 0044) covering the analogous inner core face 123 (inner surface 123 of the belt portion 101 [paragraph 0045], belt portion 101 is considered to be a core as defined as the most essential part of anything [https://www.dictionary.com/browse/core] because it is the component of the back support device that stabilizes and supports the back [paragraph 0040]) of the analogous central zone of the brace (See Figure 4) provides and forms a pocket area for carrying therapeutic materials 127 including hot and cold packs (paragraph 0043, Fig 4) (See Annotated Figure 4 above), the pocket area having superposed pocket zones (See Annotated Figure 4, wherein there may be upper and lower pocket zones that are “superposed”, upper zone above the lower zone), thus providing an area to hold packs like hot or cold packs against the lumbosacral region of a user to increase blood flow or reduce inflammation and pain (paragraph 0056) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric 112 covering the inner core face of core 4 (and thus the central zone) as disclosed by Lehman as modified by Carabelli to form a pocket area (See Annotated Figure 4 above) for carrying therapeutic packs 127 as taught by Arsenault in order to provide an area to hold packs like hot or cold packs against the lumbosacral region of a user to increase blood flow or reduce inflammation and pain (Arsenault paragraph 0056).
Lehman in view of Carabelli, Johnson, and Arsenault is silent on one of said zones being divided into two pockets. 

Higgins further teaches an analogous device 1 worn on a human for providing therapy through the use of cold packs (See Figures 1-5 and [0013]) wherein the device 1 has an analogous set of two slots 3/4 to hold two packs (See Figure 1 and [0013, 0015]), wherein the slots 3/4 are provided in the form of two separate pocket compartments formed by a stitch line 7 (which forms a separation line 6) that divides the entire lower compartment in half (see [0013, 0015]), wherein Higgins further teaches an analogous upper pocket zone (See Annotated Figure 1 of Higgins) which is superposed over an analogous lower pocket zone (See Annotated Figure 1 of Higgins) wherein each of the upper and lower pocket zone are divided into the two pockets 3 and 4, wherein this ensures that the cold packs stay in their designated slot and position.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket area for holding cold packs 127 of Arsenault (See Annotated Figure 4 of Arsenault) as modified into Lehman in view of Carabelli to have separate pockets 3 and 4 separated by center stitch line 7 such that the upper pocket zone and lower pocket zone are divided into two pockets as taught by Higgins (See Annotated Figure 1 and [0013, 0015]) in order to enable the pocket area of Arsenault to be able to hold two cold packs and enable the packs stay in their designated placed slot areas as seen in Figure 4 of Arsenault.
Regarding claim 19, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention of claim 15 above.
Lehman further discloses wherein said elastic strip portions 26,28,30,32 include portions 28,32 that decline with increasing proximity to the central zone 10, 12 and tend to counterbalance downward forces developed by upwardly inclined strip portions 26,30 (the strips 
Regarding claim 21, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 15 above. 
Lehman further discloses wherein the said central zone 10,12 includes stays 22,24,50,52 oriented generally perpendicularly to said longitudinal direction (Fig 2).
Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins does not disclose wherein the stays are resilient.
Johnson further teaches wherein the analogous stays 38 are resilient (stays 38, resilient can be defined as capable of withstanding shock without permanent deformation or rupture [https://www.merriam-webster.com/dictionary/resilient#:~:text=%3A%20characterized%20or%20marked%20by%20resilience,easily%20to%20misfortune%20or%20change] so the semi-rigid stays that flex instead of breaking in response to a shock like bending [Col 4 lines 57-58] is considered to be resilient) providing the ability to limitedly flex when the user sits or bends (Col 4 lines 57-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stays as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins to be resilient as taught by Johnson in order to provide the ability to limitedly flex when the user sits or bends (Johnson Col 4 lines 57-58).
Regarding claim 23, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 15 above.
Lehman further discloses an adjustable elastic belt 6,8 (elastic strip segments 6,8) having end portions 61,61’ attached to the brace adjacent to the longitudinal ends of the brace 38,40 (the fastening means 69,71 on the ends of the elastic strips 6,8 engage with patch .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Johnson (US 3717143 A) in further view of Carabelli (US 4627109 A) in view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in further view of Leighton (US 5551085 A).
Regarding claim 16, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 15 above.
Lehman as modified by Johnson and Carabelli and Arsenault does not disclose wherein the knit fabric is a composite including neoprene.
Leighton teaches an analogous back brace 10 (lower lumbar support 10, Fig 1, Fig 8) wherein the analogous fabric is a composite including neoprene (thin fabric layer bonded to one or both sides of a neoprene layer [Col 3 lines 34-40]) reinforcing and preserving the integrity of the neoprene (Col 3 lines 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit fabric as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins to include thin fabric layers forming a composite including neoprene as taught by Leighton in order to reinforce and preserve the integrity of the neoprene (Leighton Col 3 lines 40-41).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Johnson (US 3717143 A) in further view of Carabelli (US 4627109 A) in further view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in further view of Rotter (US 20030094474 A1).
Regarding claim 18, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 15 above.

However, Rotter teaches an analogous back brace 10 (fanny pack/lumbar support 10, Fig 1) wherein the analogous pocket area 54 is accessible through a zipper sewn 56 in the analogous fabric covering the inner core face (rear pocket 54 is sewn into the rear wall 18 [paragraph 0024] which is considered to be an analogous inner core face because the bladder which is a central part of the lumbar support [Fig 4] is considered to be a core as defined as the central part of anything [https://www.dictionary.com/browse/core]) providing closure means for the pocket (paragraph 0024) that can be closed or opened fully or partially.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric covering the inner core face as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins to include a zipper sewn in the analogous fabric covering the inner core face to make the pocket area accessible through the zipper as taught by Rotter in order to provide closure means for the pocket (Rotter paragraph 0024) that can be closed or opened fully or partially.
Claims 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Johnson (US 3717143 A) in further view of Carabelli (US 4627109 A) in view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in view of Wang (CN 202437409 U).
Regarding claim 20, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 15 above.
Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins do not disclose wherein said central zone is a fish line elastic fabric.
However, Wang teaches an analogous back support (Fig 1, paragraph 0008) wherein the center of the analogous core 10 (main body 10, a core can be defined as the most essential 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core 4 as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins to be comprised of fish line elastic material as taught by Wang in order to provide breathability to the core (Wang paragraph 0027), wherein thus the central zone of core 4 is comprised of fish line elastic material since the entirety of core 4 now comprises this feature.
Regarding claim 22, Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins discloses the invention as applied to claim 21 above.
Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins does not disclose wherein the resilient stays are attached to the central zone. 
However, Wang further teaches the analogous back support (Fig 1, paragraph 0008) wherein the analogous stays (plastic ribs in interlayers 40) are attached to the analogous central zone 102 (lumbar back supporting part 102 is located centrally in the body 10 [paragraph 0023, Fig 1], paragraph 0024, Fig 1) providing stays that maintain their position in relation to the fish line elastic material even when the elastic material is stretched to help maintain the correct posture of the lumbar spine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient stays as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, and Higgins to be attached on the fish line elastic material as taught by Wang in order to maintain their position in relation to the fish line elastic material even when the elastic material is stretched to help maintain the correct posture of the lumbar spine.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman (US 3441027 A) in view of Johnson (US 3717143 A) in further view of Carabelli (US 4627109 A) in view of Arsenault (US 20140378880 A1) in view of Higgins (US 20080148769 A1) in view of Leighton (US 5551085 A) in further view of Zieglauer (DE 212010000006 U1).
Regarding claim 24, Lehman as modified by Johnson, Carabelli, Arsenault, Higgins, and Leighton discloses the invention as applied to claim 16 above.
Lehman as modified by Johnson, Carabelli, Arsenault, Higgins, and Leighton does not disclose wherein the knit fabric includes a fiber carrying antimicrobial silver. 
However, Zieglauer teaches an analogous back support 1 (orthopedic device 1, paragraph 0049, Fig 2) wherein the analogous knit fabric (casing 8, paragraph 0093, Fig 4) includes a fiber containing antimicrobial silver (paragraph 0093) providing antibacterial characteristics to the knit fabric (paragraph 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit fabric as disclosed by Lehman as modified by Johnson, Carabelli, Arsenault, Higgins, and Leighton to contain antimicrobial silver fibers as taught by Zieglauer in order to provide antibacterial characteristics to the neoprene shell (Zieglauer paragraph 0093).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/1/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022